MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX”) DEALINGS IN SECURITIES BY A DIRECTOR AND BY A DIRECTOR OF MAJOR SUBSIDIARIES OF MIX Shareholders are advised of the following information relating to dealings in securities by a director and by a director of major subsidiaries of MiX in respect of the sale of shares received following the exercise of share options under the MiX Telematics Group Executive Incentive Scheme: Name of director: Stefan Joselowitz Transaction date: 18 June 2014 Class of securities: Ordinary shares Number of securities 650 000 Price per security: R4.20 Total value: R2730 000.00 Nature of transaction: On-market sale of shares following the exercise of the share options in order to settle the exercise price and related tax obligations Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Gert Pretorius Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics Investments Proprietary Limited Transaction date: 17 June 2014 Class of securities: Ordinary shares Number of securities 125 000 Price per security: R4.12 Total value: R515000.00 Nature of transaction: On-market sale of shares following the exercise of the share options Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 19 June 2014 Sponsor
